Citation Nr: 0500985	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-12 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.

By rating action in June 1985, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2000 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim.  By rating action in February 2001, the 
RO found that new and material evidence had been submitted 
and reopened the claim, but denied service connection for 
PTSD on a de novo basis.  

Although the RO reopened the claim, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Jackson v. Principi, 
265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the first page to 
reflect this requirement.  


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in June 1985.  

2.  The additional evidence received since June 1985 rating 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

4.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

5.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSIONS OF LAW

1.  The June 1985 RO decision which denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2004).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001), 3.159, 20.1105 (2004).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board notes that the regulation pertaining to the 
definition of new and material was amended during the 
pendency of this appeal.  Cf. 38 C.F.R. § 3.156 (2001) with 
38 C.F.R. § 3.156 (2003).  That amendment, however, is 
effective only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The veteran's request to reopen the claim of service 
connection for PTSD was received at the RO in May 2000.  In 
this case, the Board concludes that information and 
discussions as contained in the July 2000 rating decision, 
the November 2000 and April 2002 statements of the case, and 
the October 2003 supplemental statement of the case (SSOC), 
and the VCAA letter sent to the veteran in May 2001 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Finality

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).  

As noted above, service connection for residuals of a head 
injury was denied by the RO in June 1985.  There was no 
appeal of this decision, and it became final.  Because the 
present appeal does not arise from an original claim, but 
rather from an attempt to reopen a claim which was denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  The Board 
has a jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, because reopening is 
jurisdictional.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Under pertinent law and VA regulations, the Board may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  New and material evidence is defined by 
regulations as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the June 1985 rating 
decision included the veteran's service medical records, a 
February 1973 VA examination report, and an October 1984 VA 
Hospital Summary report.  

His service medical records showed no treatment or diagnosis 
referable to any psychiatric disorder during military 
service.  On a Report of Medical History for separation from 
service in May 1971, the veteran reported a number of 
problems including frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble.  He attributed his 
difficulty sleeping and his worrying to "family" problems.  
On examination, the examiner indicated that the veteran had 
poor insight and fund of information, and was very defensive.  

The veteran made no mention of any psychiatric problems on 
his original claim of service connection in October 1972, or 
on VA examination in February 1973.  On examination at that 
time, the veteran's psychiatric status was within normal 
limits.  

The October 1984 VA Hospital report noted that this was the 
veteran's first admission, and that he wanted to get off 
Phencyclidine (PCP).  The veteran reported a history of drug 
use beginning in service, including heroin and PCP.  He made 
no mention of any psychiatric problems or symptoms related 
combat or military service.  The diagnoses included 
Phencyclidine and mixed personality disorder.  

Based on the evidence above, the RO denied service connection 
for PTSD in June 1985 on the grounds that there was no 
evidence of any specific combat stressor or any symptoms or 
diagnosis of PTSD.  The veteran was notified of this decision 
and did not appeal.  

The evidence added to the record since the June 1985 RO 
decision includes a statement from a VA Social Worker, dated 
in September 2000, VA medical records showing treatment on 
numerous occasions for various maladies from 1999 to 2003, 
and copies of service decorations and a unit history for the 
553rd Engr Co.  

The VA medical records included several diagnosis of PTSD and 
related the diagnosis to the veteran's combat experiences in 
Vietnam.  On its face, this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  In other words, the evidence is new and 
material.  38 C.F.R. § 3.156.  Inasmuch as the Board finds 
that the medical opinion is new and material, there is no 
need to discuss whether the other evidence is likewise new 
and material as the claim will be reopened solely on the 
basis of this evidence.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  As 
the RO has already considered the underlying issue on the 
merits, the veteran will not be prejudiced by the Board 
proceeding to review the issues on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  This, of course, is 
subject to the VA having met its duty to notify and assist 
under 38 U.S.C.A. § 5107(a).  

As indicated above, the veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, and what evidence has already been obtained.  
Accordingly, it is determined that VA's duty to assist and 
notify the veteran has been completed.  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Laws & Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2004); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Factual Background

The veteran's service personnel records show his military 
occupational specialty was wheel vehicle mechanic.  In 
Vietnam, he was assigned to the 553rd Engineer Company (Engr 
Co (FB)) from October 18, to December 29, 1970; to the 513th 
Engr Co (DT) from December 30, 1970, to February 24, 1971, 
and to the 585th Engr Co (DT) from February 25 to June 16, 
1971.  The veteran was not authorized to wear the Combat 
Infantry Badge and did not receive any awards or decorations 
denoting combat.  

His service medical records showed no treatment or diagnosis 
referable to any psychiatric disorder during military 
service.  On a Report of Medical History for separation from 
service in May 1971, the veteran reported a number of 
problems including frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble.  He attributed his 
difficulty sleeping and his worrying to "family" problems.  
On examination, the examiner indicated that the veteran's 
psychiatric status was abnormal and noted that he had poor 
insight and fund of information, and that he was very 
defensive.  

VA medical records from VAMC's Richmond, VA and Brooklyn, NY 
and associated with the claims file during the pendency of 
this appeal, showed that the veteran was seen on numerous for 
various maladies, including psychiatric problems from 1999 to 
2003.  The records do not include any reference to a specific 
trauma or combat incident that the veteran was exposed to in 
Vietnam, nor do they include any discussion or analysis for 
the occasional diagnosis of PTSD.  In fact, on several 
occasions, it was noted that the veteran specifically refused 
to provide any details concerning his claimed stressors or 
current symptoms.  (See September 2002  inpatient and 
December 2002 outpatient reports).  Furthermore, VA 
psychological tests in May 2002 indicated a pattern of high 
endorsement on a number of pathological symptoms.  The 
examiner noted that typically, patients who endorse a similar 
pattern exhibited marked pathology that was inconsistent with 
the veteran's presentation throughout the assessment.  He 
concluded that the test results should be interpreted with 
caution.  

In May 2001, the RO notified the veteran of the enactment of 
VCAA and VA's duty to assist under that Act.  He was also 
informed of the types of evidence needed to substantiate his 
claim and was provided with a PTSD Information Sheet and 
asked to complete and return the form so that VA could 
undertake additional development.  Although several letters 
and statements were received from the veteran subsequently, 
he did not return the PTSD Questionnaire nor did he provide 
any additional evidence or statements concerning his 
stressors in Vietnam.  

Analysis

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of several diagnoses of PTSD offered by various VA 
health care providers and social workers, and the veteran's 
assertions that he was exposed to numerous stressors in 
service.  However, the diagnoses were based entirely on the 
veteran's self-described history of events in service.  They 
were not based on independently verifiable evidence.  
Furthermore, the health care providers did not offer any 
discussion or analysis for their conclusions.  In fact, in 
every instance, the opinions were based entirely on the 
veteran's description of symptoms without any mention of even 
a single stressor event or even a history of a stressors.  
The Court has held that the Board is not bound to accept a 
diagnosis based solely on an unsubstantiated history as 
provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991); see also, 
LeShore v. Brown, 8 Vet. App. 406 (1995) (a medical 
statement, unenhanced by any additional medical comment, does 
not constitute "competent medical evidence").  

The veteran contends that the fact that he was assigned to 
three different combat engineer company's during his tour of 
duty in Vietnam, and that several soldiers from those units 
were awarded commendations for heroism during combat 
operations was sufficient evidence to support his assertion 
that he served in combat.  He provided copies of several 
commendations and a copies of a semi-annual unit history 
report for one of the units he was assigned to as evidence of 
his combat experience.  The Board notes that all of the 
commendation awards were given to soldiers for heroism in 
combat actions which occurred years before the veteran was 
assigned to that unit.  In fact, all of the actions cited 
occurred before the veteran arrived in Vietnam.  

The semi-annual unit report noted that convoys run by the 
553rd Engr Co during the six month period ending April 30, 
1971 encountered no enemy actions during the period with no 
casualties or equipment loss.  The unit acted in the capacity 
of Combat Engineers on two occasions, one occurred after the 
veteran had been transferred to another unit.  The other 
situation involved sending an engineer squad in direct 
support of a rescue operation to extract the remains of 
soldiers killed in a C-123 transport crash in late December 
1970.  The mission was completed on March 29, 1971, with all 
personnel involved being commended for their effort.  In this 
regard, the Board notes that the veteran's service personnel 
records do not reflect any awards or commendations indicating 
that he was involved in this endeavor, nor has the veteran 
ever claimed to have participated.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Furthermore, his service personnel records show that the 
veteran was not awarded any medals for valor.  Since the 
record does not indicate that he engaged in combat with the 
enemy, his bare allegations of service stressors are 
insufficient; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  

It should be noted that the veteran was asked to provide 
specific information concerning the claimed in service 
stressors during the pendency of this appeal, but did not 
respond to the RO's request.  Without the veteran's 
cooperation, the Board is unable to confirm the claimed 
stressors.  As indicated above, the veteran is not shown to 
have engaged in combat.  Therefore, the Board is not bound to 
accept his uncorroborated assertions concerning combat events 
in service.  Wood.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
PTSD.  Accordingly, service connection is denied.  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim, the doctrine is not for application. 


ORDER

Service connection for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


